Citation Nr: 1410093	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-28 306	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for low back disability.  

2.  Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1978 to November 1983.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In December 2013, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In prior unappealed rating decisions in November 1983 and June 1995, the RO denied this claim for service connection for low back disability.

2.  In a subsequent March 2005 rating decision, the RO also denied a petition to reopen this claim.

3.  Additional evidence received since the more recent March 2005 denial, however, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim as it at least tends to suggest the Veteran has experienced continuity of low back symptoms since his service.

4.  But the most persuasive medical and other evidence of record indicates he did not have a chronic (meaning permanent) low back disability during his service, or arthritis of his low back or lumbar spine within a year of his discharge, and it is not otherwise shown that his current low back disability is related or attributable to his service.  Moreover, his assertion of continuous low back symptoms since his service is not credible, even if competent, so not ultimately probative.


CONCLUSIONS OF LAW

1.  The RO's March 2005 rating decision denying the petition to reopen this claim of entitlement to service connection for low back disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The current low back disability, however, is not shown to be the result of disease or injury incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants in substantiating their claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA essentially has to notify the claimant of any evidence that is necessary to substantiate the claim, including apprising him of the evidence that VA will attempt to obtain versus the evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  When, as here, the claim is for service connection, the notice also should address all five elements of the claim:  1) Veteran status, 2) existence of the claimed disability, 3) a relationship between the disability and the Veteran's service (i.e., the service connection), but also the "downstream" 4) disability rating and 5) effective date in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, since the Board is granting the petition to reopen this claim for service connection for low back disability, the Board need not discuss whether the Veteran also received the additional VCAA notice requiring that he be apprised of the specific reasons this claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This is because the Board is reopening this claim, regardless, so irrespective of whether he did or did not.

And as concerning the remaining notice required regarding his underlying claim for service connection, a June 2009 letter notified him of the information and evidence needed to substantiate this claim, as well as of the information and evidence he needed to provide versus the information and evidence VA would obtain for him, so on his behalf.  The letter also provided him with information pertaining to the assignment of a "downstream" disability rating and effective date, as well as the type of evidence impacting those ancillary determinations, consistent with Dingess.

Regarding his hearing before the Board, 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Veteran's December 2013 Board hearing, all parties agreed as to the issue on appeal.  The parties also generally discussed the evidence contained in the record pertaining to this claim and the Veteran was advised of the need for competent and credible evidence of a nexus between his documented low back injury in service and his current low back disability.  There is no indication he has any additional evidence to submit or that there is any additional evidence for VA to obtain regarding his claim.  Thus, the Board finds that its duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced as there is no indication there is any evidence concerning this claim still needing to be obtained.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.   Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and the report of an October 2009 VA examination.  Also of record and considered in connection with the appeal is the transcript of the December 2013 Board hearing, along with various written statements provided by the Veteran and his representative on his behalf.

II.  Analysis

The Veteran's claim of entitlement to service connection for low back disability was denied on the merits by the RO in November 1983 and again in June 1995.  He did not appeal either of those decisions.  He then submitted a petition to reopen the claim in November 2004, which was denied in a March 2005 rating decision.  He similarly did not appeal that decision.  Consequently, the November 1983, June 1995 and March 2005 decisions are all final and binding on him based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  This, in turn, means there must be new and material evidence since those decisions to reopen this claim and warrant further consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This preliminary determination affects the Board's legal jurisdiction to reach the underlying claim to adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 


Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1992) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  VA also does not have to blindly accept as credible assertions that are beyond the competence of the person making them.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), however, claims for certain chronic diseases - namely, those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases"). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id., at 1338-39.

Because degenerative joint disease (DJD), i.e., arthritis, is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-1339.  Conversely, degenerative disc disease (DDD) is not identified in § 3.309(a).

DJD, i.e., arthritis is also eligible for presumptive service connection.  Specifically, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The standard of proof to be applied in decisions on claims for benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Petition to Reopen the Claim for Low Back Disability

Prior to the most recent March 2005 final and binding denial of the Veteran's petition to reopen this claim, the evidence had already showed the presence of a current low back disability, generally diagnosed as degenerative disc disease, and a low back injury during service in August 1983 when he apparently had felt a pop in his back after lifting a heavy can of paint.  Additionally, the evidence also included his assertion, made during an April 1995 VA examination, that he had experienced back pain ever since that injury in service.  But nonetheless, in denying his petition to reopen this claim in the March 2005 rating decision, the RO found that, although the evidence clearly showed that he had been diagnosed with a right L4-5 herniated lumbar disc, the evidence did not also show any relationship or correlation between this diagnosed disability and his military service, including especially the low back injury he concededly had sustained during his service.  So missing was the element of nexus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Since that March 2005 denial, the additional evidence primarily consists of more medical documentation, including an October 2009 VA examination report, and the Veteran's assertions, including his December 2013 hearing testimony.  The October 2009 VA examination report includes a diagnosis of degenerative joint disease of the lumbar spine and a medical nexus opinion indicating that it is less likely than not that the Veteran's current low back disability is caused by or the result of his military service.  At the December 2013 hearing, the Veteran specifically elaborated on the earlier general assertion that he had had back pain since the injury in service.  He specifically testified that, after discharge from service, he had continued to have back problems up until the present.  He reported that after service he had treated these continuing back problems with over-the-counter medications.  He also indicated that he had "dilut(ed) (the) pain with alcohol," meaning drank to mask its effects.  However, he noted that because he did not want to become an alcoholic, he sought assistance from VA in 1995.  (It was in February of that year that he filed a new claim for service connection and later received the VA examination in April).

Although there is no medical opinion evidence of record subsequent to the March 2005 RO denial of reopening indicating any relationship between the Veteran's current low back disability and his service, there is some evidence of arthritis (i.e., degenerative joint disease of the lumbar spine), along with the Veteran's more specific and extensive testimony concerning his continuity of low back symptomatology since his service.  As already explained, arthritis is considered a "chronic disease" according to 38 C.F.R. § 3.309(a) and, thus, service connection for it may be established by a showing of continuity of symptomatology since service - indeed, even in the absence of a medical nexus opinion otherwise establishing this required causation.  Thus, as the Veteran's December 2013 hearing testimony must be presumed credible, at least preliminarily and even aside from the fact that it was under oath, and as he specifically elaborated on his continuity of low back symptoms during his testimony, this elaboration relates to an unestablished fact necessary to substantiate his claim (i.e., tends to show continuity of symptomatology since his service in a case where lumbar injury in service and current lumbar arthritis also have been shown).  Also, given that both a diagnosis of arthritis and the specific elaboration of the assertion of continuity are present, it raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim for service connection for low back disability is reopened.  38 C.F.R. § 3.156; Shade, 24 Vet. App. 110, 121 (2010).


Service Connection for Low Back Disability

Given that this claim for service connection for low back disability has been reopened, it must now be reconsidered on its underlying merits.  And unlike when reopening the claim, the Board is no longer required to presume evidence is credible, therefore may conclude it is not probative even if competent.

As noted the evidence clearly shows the Veteran has a current low back disability, generally diagnosed as degenerative disk disease (DDD) but also with evidence of degenerative joint disease (DJD).  The STRs also clearly show the Veteran's low back injury in service in August 1983.  Additionally, he noted the injury on his October 17, 1983 report of medical history at separation, indicating he had sustained a "severe back injury" necessitating treatment at Darnall Army Hospital and subsequent physical therapy.  (The STRs do show treatment for low back pain in August 1983 at Darnall Army Community Hospital and some subsequent outpatient physical therapy).  However, during his October 17, 1983 military separation examination, his spine was found to be normal and in the physician's summary contained at the bottom of the October 17, 1983 medical history report, it was noted that all the health conditions concerning which he had endorsed a history (including recurrent back pain) had been treated and had resolved, with functioning currently "NLNS" (normal with no sequelae), meaning no residuals.  His military service ended in November 1983.

Subsequently, there is no medical evidence of any low back problems until the April 1995 VA examination when the Veteran reported lumbosacral pain and was diagnosed with low back pain of undetermined etiology.  An X-ray at that time resulted in a diagnostic impression of essentially normal lumbosacral spine.  He was only found to have a small osteophyte arising from the L5 vertebral body anterior-superiorly.  An April 2001 private history and physical note indicates he had been continuing to have ongoing lower back, right hip and leg pain, which had been present since a workmen's compensation injury in September 2000 when he was injured lifting a steel grating.  He was diagnosed with a herniated disc on the right side at L4-5 and underwent surgery involving a right L4-5 laminectomy and discectomy.  

Also, as alluded to above, the October 2009 VA examiner, after evaluating the Veteran and reviewing the claims file, specifically concluded that it was less likely than not that his current low back disability was caused by or the result of his active duty service.  The examiner explained that, while the Veteran's claims file showed complaints of low back pain during his active duty, there was no continuity of low back symptomatology in close proximity to his discharge.  Also, the STRs did not show any degenerative changes of the lumbar spine during his military service and he also had sustained the September 2000 intercurrent low back injury at his civilian job.  The Board finds that this opinion is supported by a sufficient rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2013).  Also, there is no medical opinion of record to the contrary (i.e., an opinion tending to indicate that the Veteran's current low back disability, instead, is related to his prior low back injury during his military service).

The Veteran's representative has essentially argued that the VA opinion is insufficient as the examiner did not discuss the April 1995 VA lumbar spine X-ray finding of an "osteophyte", which the representative contends was indicative of deterioration of the spine from a previous injury (referring to the injury in service).  However, the examiner specifically indicated that she did review the claims file.  Thus, the Board presumes that her review included the April 1995 VA examination report, as it is included in chronological order within the claims file.  Also, there is no medical evidence that the osteophyte noted on the X-ray (which overall resulted in a diagnostic impression of essentially negative lumbosacral spine) had resulted from a previous injury, such as the Veteran's injury in service, and the representative has not demonstrated any specialized medical knowledge that would make him competent to provide an opinion concerning the etiology of the osteophyte in terms of its purported relationship with the Veteran's prior low back injury in service.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Accordingly, the Board finds that the lack of any specific discussion of the osteophyte does not render the October 2009 VA examiner's opinion insufficient on its face.  See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Subsequent to the October 2009 VA examination, the Veteran, in his December 2013 hearing testimony summarized above, specifically asserted that he has had continuity of low back symptomatology since his service, thus contradicting the VA examiner's finding.  However, the April 2001 private history and physical note specifically indicates the Veteran reported ongoing low back pain present since just September 2000, not since his military service.  Similarly, during a July 2004 neurophysiologic examination, the Veteran reported that his low back symptoms had started in 2000 after the work-related intercurrent injury.  So he has given starkly different accounts of just how long he has had low back symptoms, sometimes claiming continuously since his service and other times only since that intercurrent injury at his civilian job.  These patent inconsistencies in his written and oral testimony tend to undermine his credibility and consequent probative value of these lay statements and testimony, especially in contradiction to the VA examiner's findings.  Although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  This is especially true when considering that may of his prior examinations were in the course of his earlier evaluation and treatment, when there was no incentive to fabricate information for personal gain, financial or otherwise.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Also, the Veteran reported during the December 2013 Board hearing that after service he had treated his back pain with over-the-counter medication and alcohol consumption until seeking help from VA in 1995.  Yet, during the April 1995 VA examination he reported that he had obtained relief from his back pain by lying down for a few minutes on the floor and that he took no medications for his pain.  Additionally, he has asserted that he left service for medical reasons, with his back pain getting so bad that he could no longer perform his duties and, thus, he needed to separate prior to the expiration of his full term of enlistment.  However, this assertion is obviously not supported by his separation examination showing a normal spine and is similarly not supported by his DD Form 214, which indicates that he separated under honorable conditions (i.e., a general discharge) as a result of unsatisfactory performance.  Moreover, as noted above, the October 1983 separation examiner specifically found that the Veteran did not have any sequelae (residuals) from his prior low back injury.  Thus, given the Veteran's specific reports of low back symptomatology having begun in 2000 (reports made against his interest in receiving service-connected compensation); given his inconsistent reporting regarding how he treated his alleged continued back pain after separation; given his report of separating from service for medical reasons is specifically contradicted by the STRs and his DD Form 214; and given the normal spine finding made at separation made after consideration of his history of in-service injury, the Board does not find credible his assertion of continuity of low back symptomatology since service.  Accordingly, the Board concludes that the October 2009 VA examiner's finding that there was no continuity of low back symptomatology in close proximity to the Veteran's release from active duty is consistent with the evidence of record.  Additionally, as continuity of symptomatology is not established, service connection for arthritis based on such continuity is not for consideration.  38 C.F.R. §§  3.303(b), 3.307, 3.309.

In sum, although the evidence shows a low back injury in service and a current low back disability, including diagnoses of degenerative disc and joint disease (so including arthritis), it does not show continuity of low back symptomatology since service and specifically weighs against a nexus between the current low back disability and the injury in service.  Accordingly, service connection is not warranted on a direct or presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309.  The preponderance of the evidence is against this claim and it must be denied.   Alemany, 9 Vet. App. 518 (1996).


ORDER

New and material evidence having been received, the claim for service connection for low back disability is reopened.

However, service connection for low back disability is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


